             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 1 of 75




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 JOLED INC.,                                        §
                                                    §    Civil Action No.: 6:20-CV-00559
                         Plaintiff,                 §
                                                    §
 v.                                                 §
                                                    §    JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS                                §
 AMERICA, INC., SAMSUNG                             §
 DISPLAY CO., LTD., and SAMSUNG                     §
 ELECTRONICS CO., LTD.                              §
                                                    §
                  Defendants.                       §


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff JOLED Inc. (“Plaintiff” or “JOLED”) complains and alleges as follows against

Defendants Samsung Electronics America, Inc., Samsung Display Co., Ltd., and Samsung

Electronics Co., Ltd. (collectively, “Defendants” or “Samsung”).

                                      NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq.

       2.        JOLED has filed this lawsuit to stop Samsung’s unlawful infringement of JOLED’s

patented inventions and to obtain damages and other relief.

                                           THE PARTIES

       3.        JOLED is a corporation organized and existing under the laws of Japan with its

principal place of business located at Metlife Building 10F, Kandanishiki-cho 3-23, Chiyoda-ku,

Tokyo, Japan, 101-0054. JOLED conducts research, development, manufacturing, and sales

activities for organic light-emitting diode (“OLED”) displays. JOLED employs approximately




                                                   1
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 2 of 75




610 people, including at least several hundred engineers working on manufacturing and research

and development with respect to OLED technology. JOLED manufactures and sells 21.6" OLED

display panels to JOLED’s customers for incorporation into medical diagnosis systems, among

other useful products. JOLED’s worldwide patent portfolio includes over 1360 U.S. patents and

pending U.S. patent applications.

       4.        Upon information and belief, Samsung Electronics America, Inc. (“SEA”) is a

corporation organized and existing under the laws of the State of New York with its principal place

of business at 85 Challenger Road, Ridgefield Park, New Jersey 07660. SEA may be served with

process through its registered agent for service of process, CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.

       5.        Upon information and belief, Samsung Display Co., Ltd. (“SDC”) is a corporation

organized and existing under the laws of the Republic of Korea, with its principal place of business

at 181, Samsung-ro, Tangjeong-Myeon, Asan-City, Chungcheongnam-Do, 336-741, Republic of

Korea. SDC may be served with process by serving in accordance with the Hague Convention on

the Service Abroad of Judicial and Extrajudicial Documents, in accordance with Rule 4(f) of the

Federal Rules of Civil Procedure.

       6.        Upon information and belief, Samsung Electronics Co., Ltd. (“SEC”) is a

corporation organized and existing under the laws of the Republic of Korea, with its principal place

of business at 129, Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742, Republic of

Korea. SEC may be served with process by serving in accordance with the Hague Convention on

the Service Abroad of Judicial and Extrajudicial Documents, in accordance with Rule 4(f) of the

Federal Rules of Civil Procedure.




                                                 2
sf-4194341
              Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 3 of 75




         7.       Upon information and belief, SEA is a wholly owned subsidiary of SEC. Upon

information and belief, SDC is a majority-owned subsidiary of SEC.

         8.       Samsung uses, sells, and/or offers for sale within the United States, and/or imports

into the United States, smartphones with electroluminescent (“EL”) displays, and more specifically

OLED displays, that infringe one or more claims of the Asserted Patents (as defined below). Such

Samsung smartphones are hereinafter referred to as the “Accused Products.” For example,

Samsung describes its OLED display screens provided in Samsung’s Galaxy smartphones as

follows: “What is OLED? Super AMOLED provides an exceptional viewing experience for you.

It offers a wide range of colors with an incredible degree of color clarity which translates into far

greater resolution. Given its astounding 100,000:1 contrast ratio, Super AMOLED displays will

automatically adapt to various lighting environments to make it easier on the eyes while providing

excellent picture quality when playing games or watching your favorite multimedia.” 1 For

example, Samsung describes its Galaxy S9 smartphone as including a “5.8" Quad HD+ Super

AMOLED (2960x1440)” display and its Samsung Galaxy S9+ smartphone as including a

“6.2" Quad HD+ Super AMOLED (2960x1440)” display. 2

                                   JURISDICTION AND VENUE

         9.       This Court has exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

         10.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(a)-(d) and 1400(b).

As a defendant not resident in the United States, SEC may be sued in any judicial district pursuant

to 28 U.S.C. § 1391(c)(3). As a defendant not resident in the United States, SDC may be sued in


1
    See https://www.samsung.com/global/galaxy/what-is/oled/
2
    See https://www.samsung.com/global/galaxy/galaxy-s9/specs/



                                                    3
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 4 of 75




any judicial district pursuant to 28 U.S.C. § 1391(c)(3). Venue in this District is also proper

because a substantial part of the events giving rise to the claims in this action also occurred in this

District pursuant to 28 U.S.C. § 1400(b). Defendant SEA has a regular and established place of

business in this District at 12100 Samsung Boulevard, Austin, Texas 78785. On information and

belief, more than thirty SEA employees or independent contractors reside in this District.

Defendant SEA also has regular and established places of business at: 1301 East Lookout Drive,

Richardson, Texas 75080; and 6635 Declaration Drive, Plano, Texas 75023.

       11.       This Court has personal jurisdiction over Samsung. Defendants SDC and SEC have

established minimum contacts with the United States as a whole such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice. Defendants

SDC and SEC have purposefully directed activities at the United States, including directing the

Accused Products for sale to Defendant SEA, and Samsung’s distributers, dealers, resellers, and

end customers (collectively, “Samsung’s customers”) within the United States (including within

this District) and engaging in sales and marketing efforts to generate and support such sales. The

claims for infringement arise out of, or relate to, those activities. In addition, Samsung has placed

or contributed to placing the Accused Products into the stream of commerce via an established

distribution channel with the knowledge that such Accused Products would be imported into the

United States, and sold, offered for sale, and used within the United States, including within this

District. Defendant SEA has committed and continues to commit acts of patent infringement in

this District, and has harmed and continues to harm JOLED in this District by selling and offering

for sale Accused Products in this District and by inducing infringement by Samsung’s customers

in this District. Upon information and belief, Samsung has used the Accused Products in an

infringing manner within this District (e.g., via testing and demonstration).




                                                  4
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 5 of 75




       12.       Defendants are jointly and severally liable for infringing the Asserted Patents (as

defined below). Defendants’ liability arises out of the same transaction, occurrence, or series of

transactions or occurrences, related to the using, offering for sale, and selling the Accused Products

within the United States, and the importing of the Accused Products into the United States. As a

result, this action involves questions of law and fact that are common to all Defendants.

                                   THE ASSERTED PATENTS

       13.       On August 8, 2017, the United States Patent and Trademark Office (the “PTO”)

duly and legally issued U.S. Patent No. 9,728,130 B2 (“the ’130 Patent”), entitled “EL Display

Apparatus.”

       14.       On March 20, 2018, the PTO duly and legally issued U.S. Patent No. 9,922,597 B2

(“the ’597 Patent”), entitled “EL Display Apparatus.”

       15.       On June 12, 2018, the PTO duly and legally issued U.S. Patent No. 9,997,108 B1

(“the ’108 Patent”), entitled “EL Display Apparatus.”

       16.       On November 20, 2018, the PTO duly and legally issued U.S. Patent

No. 10,134,336 B2 (“the ’336 Patent”), entitled “EL Display Apparatus.”

       17.       On February 5, 2019, the PTO duly and legally issued U.S. Patent

No. 10,198,992 B2 (“the ’992 Patent”), entitled “EL Display Apparatus.”

       18.       JOLED is the owner by assignment of the ’130 Patent, the ’597 Patent, the

’108 Patent, the ’336 Patent, and the ’992 Patent (collectively, the “Asserted Patents”).

       19.       JOLED has been and is in compliance with 35 U.S.C. § 287(a). Specifically,

JOLED has not made, offered for sale, or sold any articles patented under the Asserted Patents

within the United States, nor imported any articles patented under the Asserted Patents into the

United States. Moreover, JOLED is not aware of any articles patented under the Asserted Patents



                                                  5
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 6 of 75




that have been made, offered for sale, or sold within the United States, or imported into the United

States, by any person for or under JOLED.

                                  THE ACCUSED PRODUCTS

       20.       The Accused Products are Samsung smartphones with EL displays, and more

specifically OLED displays, including, but not limited to, Samsung Galaxy smartphones. The

Accused Products include at least the following models: Samsung Galaxy Note 4, Samsung

Galaxy Note 4 Edge, Samsung Galaxy Note 5, Samsung Galaxy Note 7, Samsung Galaxy Note 8,

Samsung Galaxy Note 9, Samsung Galaxy Note 10, Samsung Galaxy Note 10+, Samsung Galaxy

Note 10+ 5G, Samsung Galaxy S5, Samsung Galaxy S5 Plus, Samsung Galaxy S5 Mini, Samsung

Galaxy S5 Active, Samsung Galaxy S5 Neo, Samsung Galaxy S6, Samsung Galaxy S6 Edge,

Samsung Galaxy S6 Active, Samsung Galaxy S6 Edge+, Samsung Galaxy S7, Samsung Galaxy S7

Active, Samsung Galaxy S7 Edge, Samsung Galaxy S8, Samsung Galaxy S8 Active, Samsung

Galaxy S8+, Samsung Galaxy S9, Samsung Galaxy S9+, Samsung Galaxy S10, Samsung

Galaxy S10+, Samsung Galaxy S10e, Samsung Galaxy S10 5G, Samsung Galaxy S10 Lite,

Samsung Galaxy S20 5G, Samsung Galaxy S20 UW, Samsung Galaxy S20+ 5G, Samsung

Galaxy S20 Ultra 5G, Samsung Galaxy A50, Samsung Galaxy A20, Samsung Galaxy A71 5G,

Samsung Galaxy A51, Samsung Galaxy A6, Samsung Galaxy Fold, and Samsung Galaxy Z Flip.

   COUNT I – INFRINGEMENT OF THE METHOD CLAIM OF THE ’130 PATENT

       21.       JOLED hereby restates and re-alleges the allegations set forth in paragraphs 1 – 20

above and incorporates them by reference.

       22.       The Defendants have been and are now directly infringing and/or inducing each

other and Samsung’s customers to infringe the ’130 Patent in this District and elsewhere in

violation of 35 U.S.C. § 271 at least by using, selling, and/or offering to sell within the United


                                                  6
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 7 of 75




States, and/or importing into the United States, Accused Products that practice in normal operation

method claim 13 of the ’130 Patent.

       23.       Samsung has committed infringing acts without the permission, consent,

authorization, or license of JOLED.

       24.       Samsung’s infringement is literal, under the doctrine of equivalents, or both.

       25.       Upon information and belief, Samsung has directly infringed and continues to

infringe directly method claim 13 of the ’130 Patent through actions such as testing and

demonstrations of the Accused Products in the United States.

       26.       In addition to its own direct infringement, upon information and belief, Samsung

has been and is currently actively inducing and encouraging infringement of method claim 13 of

the ’130 Patent. Samsung’s customers have infringed, and continue to infringe, method claim 13

of the ’130 Patent through their use of the Accused Products. Samsung has been aware of the

’130 Patent and of Samsung’s infringement and Samsung’s customers’ infringement of the

’130 Patent, since at least on or about May 15, 2020, when JOLED’s counsel sent Samsung a letter

attaching a copy of the ’130 Patent and demanding that Samsung abate such infringement by taking

a license or otherwise.

       27.       Upon information and belief, Samsung had knowledge of the ’130 Patent before

JOLED’s counsel sent this letter to Samsung.

       28.       Samsung actively encourages its customers to infringe method claim 13 of the

’130 Patent by supplying Accused Products and by encouraging the use of such Accused Products

in a manner (e.g., turning on and/or operating OLED displays) that would necessarily lead to the

performance of the method steps described below. For example, Samsung’s customers in the

United States in accordance with Samsung’s instructions contained in its user manuals, perform




                                                  7
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 8 of 75




the claimed method and thereby directly infringe asserted claim 13 of the ’130 Patent reciting such

a method. These facts give rise to a reasonable inference that Samsung knowingly induces its

customers to infringe method claim 13 of the ’130 Patent directly, and that Samsung possesses a

specific intent to cause such direct infringement.

         29.       Samsung and its customers infringe method claim 13 of the ’130 Patent as set forth

below.

         30.       Independent claim 13 of the ’130 Patent recites:

A method of controlling an EL display apparatus, the EL display apparatus comprising:

               •   a display screen including pixels arranged in a matrix, each of the pixels including

                   an EL device and a pixel circuit;

               •   a source driver circuit configured to output a video signal applied to each of the

                   pixels;

               •   a source signal line through which the video signal output from the source driver

                   circuit is transmitted; and

               •   a gate driver circuit which includes a first gate driver circuit, a second gate driver

                   circuit, a first gate signal line through which a first selection voltage or a first

                   non-selection voltage output from the first gate driver circuit is transmitted, and a

                   second gate signal line through which a second selection voltage or a second

                   non-selection voltage output from the second gate driver circuit is transmitted, the

                   pixel circuit of each of the pixels including a driving transistor configured to supply

                   a luminescence-causing current to the EL device, a first switching transistor, and a

                   second switching transistor, the first switching transistor being disposed on a path

                   through which the luminescence-causing current flows, the second switching




                                                       8
sf-4194341
             Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 9 of 75




                  transistor being configured to apply the video signal, which is output from the

                  source driver circuit, to the driving transistor, a gate terminal of the first switching

                  transistor being connected to the first gate signal line, a gate terminal of the second

                  switching transistor being connected to the second gate signal line, the source driver

                  circuit being provided as a semiconductor chip and being attached to the EL display

                  apparatus, an output terminal of the source driver circuit being connected to the

                  source signal line, the gate driver circuit being configured to receive a control signal

                  that is level-shifted by the source driver circuit, and the method comprising:

              •   independently on/off controlling the first switching transistor and the second

                  switching transistor by the first gate driver circuit and the second gate driver circuit.

       31.        Samsung and its customers have performed and currently perform a method of

controlling an EL display apparatus through their use of the Accused Products, including Samsung

Galaxy smartphones, in the United States. For example, as shown in the photograph below,

Samsung Galaxy smartphones include a controllable EL display apparatus:




                                                     9
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 10 of 75




       32.     The Accused Products, including Samsung Galaxy smartphones, include an EL

display apparatus that comprises a display screen that includes pixels arranged in a matrix, each of

the pixels including an EL device and a pixel circuit. For example, as shown in the annotated

photograph below, Samsung Galaxy smartphones include a display screen that includes pixels

arranged in a matrix:




       33.     For example, as shown in the photograph below, in the Samsung Galaxy

smartphones, each of the pixels includes an EL device and a pixel circuit:




                                                10
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 11 of 75




       34.     The Accused Products, including Samsung Galaxy smartphones, include a source

driver circuit configured to output a video signal applied to each of the pixels. For example, as

shown in the annotated photograph below, Samsung Galaxy smartphones include a source driver

circuit configured to output a video signal applied to each of the pixels:




       35.     The Accused Products, including Samsung Galaxy smartphones, include a source

signal line through which the video signal output from the source driver circuit is transmitted. For

example, as shown in the annotated photograph below, Samsung Galaxy smartphones include a

source signal line through which the video signal output from the source driver circuit is

transmitted:




                                                 11
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 12 of 75




        36.     The Accused Products, including Samsung Galaxy smartphones, include a gate

driver circuit which includes a first gate driver circuit, a second gate driver circuit, a first gate

signal line through which a first selection voltage or a first non-selection voltage output from the

first gate driver circuit is transmitted, and a second gate signal line through which a second

selection voltage or a second non-selection voltage output from the second gate driver circuit is

transmitted.   For example, as shown in the annotated photograph below, Samsung Galaxy

smartphones include a gate driver circuit which includes a first gate driver circuit and a second

gate driver circuit:




                                                 12
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 13 of 75




For example, as shown in the annotated circuit diagram below, Samsung Galaxy smartphones

include a first gate signal line through which a first selection voltage or a first non-selection voltage

output from the first gate driver circuit is transmitted, and a second gate signal line through which

a second selection voltage or a second non-selection voltage output from the second gate driver

circuit is transmitted:




                                                   13
sf-4194341
          Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 14 of 75




         37.   In the Accused Products, including Samsung Galaxy smartphones, the pixel circuit

of each of the pixels includes a driving transistor configured to supply a luminescence-causing

current to the EL device, a first switching transistor, and a second switching transistor. For

example, as shown in the annotated circuit diagram below, in the Samsung Galaxy smartphones,

the pixel circuit of each of the pixels includes a driving transistor configured to supply a

luminescence-causing current to the EL device, a first switching transistor, and a second switching

transistor:




         38.   The Accused Products, including Samsung Galaxy smartphones, include the first

switching transistor being disposed on a path through which the luminescence-causing current

flows.    For example, as shown in the annotated circuit diagram below, Samsung Galaxy

smartphones include the first switching transistor being disposed on a path through which the

luminescence-causing current flows:



                                                14
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 15 of 75




        39.    The Accused Products, including Samsung Galaxy smartphones, include the

second switching transistor being configured to apply the video signal, which is output from the

source driver circuit, to the driving transistor. For example, as shown in the annotated circuit

diagram below, Samsung Galaxy smartphones, include the second switching transistor being

configured to apply the video signal, which is output from the source driver circuit, to the driving

transistor:




                                                15
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 16 of 75




       40.     The Accused Products, including Samsung Galaxy smartphones, include a gate

terminal of the first switching transistor being connected to the first gate signal line. For example,

as shown in the annotated circuit diagram below, Samsung Galaxy smartphones include a gate

terminal of the first switching transistor being connected to the first gate signal line:




                                                  16
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 17 of 75




       41.     The Accused Products, including Samsung Galaxy smartphones, include a gate

terminal of the second switching transistor being connected to the second gate signal line. For

example, as shown in the annotated circuit diagram below, Samsung Galaxy smartphones include

a gate terminal of the second switching transistor being connected to the second gate signal line:




                                                17
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 18 of 75




       42.     The Accused Products, including Samsung Galaxy smartphones, include the source

driver circuit being provided as a semiconductor chip and being attached to the EL display

apparatus.   For example, as shown in the annotated photographs below, Samsung Galaxy

smartphones include the source driver circuit being provided as a semiconductor chip and being

attached to the EL display apparatus:




                                             18
sf-4194341
            Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 19 of 75




           43.   The Accused Products, including Samsung Galaxy smartphones, include an output

terminal of the source driver circuit being connected to the source signal line. For example, as

shown in the annotated photographs below, Samsung Galaxy smartphones include an output

terminal of the source driver circuit being connected to the source signal line:




           44.   The Accused Products, including Samsung Galaxy smartphones, include the gate

driver circuit being configured to receive a control signal that is level-shifted by the source driver

circuit.     For example, Samsung Galaxy smartphones include the gate driver circuit being

configured to receive a control signal that is level-shifted by the source driver circuit as shown by

the circuit diagram and exemplary measurements below:




                                                 19
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 20 of 75




       45.     Samsung and its customers have used and currently use the Accused Products in

the United States, including Samsung Galaxy smartphones, to perform a method comprising:

independently on/off controlling the first switching transistor and the second switching transistor

by the first gate driver circuit and the second gate driver circuit. For example, as shown in the

annotated circuit diagram below, the operation of the OLED display in the Samsung Galaxy

smartphones necessarily includes the performance of a method that includes independently on/off

controlling the first switching transistor and the second switching transistor by the first gate driver

circuit and the second gate driver circuit:




                                                  20
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 21 of 75




       46.    Samsung induces its customers to perform each of the method steps described

above by instructing its customers to turn on and/or operate the OLED display in the Accused

Products. For example, Samsung provides a user manual for the Samsung Galaxy S9+ at
https://images.samsung.com/is/content/samsung/p5/ca/support/mobile-devices/galaxy-s9-plus-

how-do-i-access-the-user-manual-on-my-samsung-galaxy-s9-plus/pdf/SM-G96X_UG_EN4.pdf.

The user manual specifically instructs Samsung’s customers to turn on the screen using the Home

button to activate the “Always on Display” as shown below:




                                              21
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 22 of 75




       47.     Upon information and belief, Samsung has committed and continues to commit all

of the above acts of infringement despite Samsung’s lack of a good faith belief that method

claim 13 of the ’130 Patent is not infringed, invalid, or unenforceable.

       48.     As a result of Samsung’s infringement of the ’130 Patent, JOLED has suffered

damages and will continue to suffer damages. JOLED has been and is in compliance with

35 U.S.C. § 287(a) because there is no obligation to mark products performing a method.



                                                22
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 23 of 75




Moreover, JOLED has not made, offered for sale, or sold any articles patented under the

’130 Patent within the United States, nor imported any articles patented under the ’130 Patent into

the United States. JOLED is not aware of any articles patented under the ’130 Patent that have

been made, offered for sale, or sold within the United States, or imported into the United States,

by any person for or under JOLED.

       49.     Upon information and belief, Samsung’s infringement of the ’130 Patent has been

and continues to be willful and deliberate. Samsung’s pre-suit knowledge of the ’130 Patent and

pre-suit knowledge that Samsung’s actions and Samsung’s customers’ actions constitute

infringement is sufficient to support a reasonable inference that Samsung knew, or should have

known, that its subsequent actions posed an objective risk of infringement.

                   COUNT II – INFRINGEMENT OF THE ’597 PATENT

       50.     JOLED hereby restates and re-alleges the allegations set forth in paragraphs 1 – 49

above and incorporates them by reference.

       51.     The Defendants have been and are now directly infringing and/or inducing each

other and Samsung’s customers to infringe the ’597 Patent in this District and elsewhere in

violation of 35 U.S.C. § 271 at least by using, selling, and/or offering to sell within the United

States, and/or importing into the United States, Accused Products that practice at least claim 1 of

the ’597 Patent.

       52.     Samsung has committed infringing acts without the permission, consent,

authorization, or license of JOLED.

       53.     Samsung’s infringement is literal, under the doctrine of equivalents, or both.

       54.     Samsung infringes at least claim 1 of the ’597 Patent as set forth below.

       55.     Independent claim 1 of the ’597 Patent recites:



                                                23
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 24 of 75




       An electroluminescent (EL) display apparatus comprising:

             •   a display screen including pixels arranged in a matrix, each of the pixels including

                 an EL device and a pixel circuit;

             •   a source signal line through which an analog image signal output from a source

                 driver circuit is transmitted; and

             •   a gate driver circuit which includes a first gate driver circuit and a second gate

                 driver circuit, first gate signal lines through which selection voltages and

                 non-selection voltages output from the first gate driver circuit are transmitted, and

                 second gate signal lines through which selection voltages and non-selection

                 voltages output from the second gate driver circuit are transmitted, wherein the

                 pixel circuit of each of the pixels includes:

             •   a driving transistor to supply a current to the EL device;

             •   a first switch transistor provided on a current path through which the current is

                 supplied by the driving transistor to the EL device;

             •   a second switch transistor to supply, to the driving transistor, the analog image

                 signal supplied from the source signal line; and

             •   a third switch transistor for initially resetting the pixel circuit before the second

                 switch transistor supplies, to the driving transistor, the analog image signal supplied

                 from the source signal line, a gate terminal of the first switch transistor is connected

                 to the first gate driver circuit, a gate terminal of the second switch transistor and a

                 gate terminal of the third switch transistor are connected to the second gate driver

                 circuit, the second gate driver circuit includes a second gate signal line connected

                 to both the gate terminal of the second switch transistor of a Nth row and the gate



                                                      24
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 25 of 75




               terminal of the third switch transistor of a (N+1)th row for simultaneously

               connecting the gate terminal of the second switch transistor of the Nth row and the

               gate terminal of the third switch transistor of the (N+1)th row, the third switch

               transistor initially resets a gate terminal of the driving transistor by shorting the gate

               terminal of the driving transistor and an initial reset voltage line, and the first switch

               transistor of the (N+1)th row is controlled in an OFF state by the first gate driver

               circuit when the third switch transistor initially resets the gate terminal of the

               driving transistor.

       56.     The Accused Products, including Samsung Galaxy smartphones, include an EL

display apparatus comprising: a display screen that includes pixels arranged in a matrix, each of

the pixels including an EL device and a pixel circuit. For example, as shown in the annotated

photograph below, Samsung Galaxy smartphones include a display screen that includes pixels

arranged in a matrix:




       57.     For example, as shown in the photograph below, in the Samsung Galaxy

smartphones, each of the pixels includes an EL device and a pixel circuit:


                                                  25
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 26 of 75




       58.     The Accused Products, including Samsung Galaxy smartphones, include a source

signal line through which an analog image signal output from a source driver circuit is transmitted.

For example, as shown in the annotated photograph below, Samsung Galaxy smartphones include

a source signal line through which an analog image signal output from a source driver circuit is

transmitted:




       59.     The Accused Products, including Samsung Galaxy smartphones, include a gate

driver circuit which includes a first gate driver circuit and a second gate driver circuit, first gate




                                                 26
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 27 of 75




signal lines through which selection voltages and non-selection voltages output from the first gate

driver circuit are transmitted, and second gate signal lines through which selection voltages and

non-selection voltages output from the second gate driver circuit are transmitted. For example, as

shown in the annotated photograph below, Samsung Galaxy smartphones include a gate driver

circuit which includes a first gate driver circuit and a second gate driver circuit:




For example, as shown in the annotated circuit diagram below, Samsung Galaxy smartphones

include first gate signal lines through which selection voltages and non-selection voltages output

from the first gate driver circuit are transmitted, and second gate signal lines through which

selection voltages and non-selection voltages output from the second gate driver circuit are

transmitted:




                                                  27
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 28 of 75




       60.     In the Accused Products, including Samsung Galaxy smartphones, the pixel circuit

of each of the pixels includes a driving transistor to supply a current to the EL device. For example,

as shown in the annotated circuit diagram below, in the Samsung Galaxy smartphones, the pixel

circuit of each of the pixels includes a driving transistor to supply a current to the EL device:




                                                 28
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 29 of 75




        61.     In the Accused Products, including Samsung Galaxy smartphones, the pixel circuit

of each of the pixels includes: a first switch transistor provided on a current path through which

the current is supplied by the driving transistor to the EL device; a second switch transistor to

supply, to the driving transistor, the analog image signal supplied from the source signal line; and

a third switch transistor for initially resetting the pixel circuit before the second switch transistor

supplies, to the driving transistor, the analog image signal supplied from the source signal line.

For example, as shown in the annotated circuit diagrams below, in the Samsung Galaxy

smartphones, the pixel circuit of each of the pixels includes: a first switch transistor provided on

a current path through which the current is supplied by the driving transistor to the EL device; a

second switch transistor to supply, to the driving transistor, the analog image signal supplied from

the source signal line; and a third switch transistor for initially resetting the pixel circuit before the




                                                   29
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 30 of 75




second switch transistor supplies, to the driving transistor, the analog image signal supplied from

the source signal line:




                                                30
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 31 of 75




       62.     The Accused Products, including Samsung Galaxy smartphones, include a gate

terminal of the first switch transistor connected to the first gate driver circuit, and a gate terminal

of the second switch transistor and a gate terminal of the third switch transistor connected to the

second gate driver circuit. For example, as shown in the annotated circuit diagram below, Samsung

Galaxy smartphones include a gate terminal of the first switch transistor connected to the first gate

driver circuit, and a gate terminal of the second switch transistor and a gate terminal of the third

switch transistor connected to the second gate driver circuit:




       63.     In the Accused Products, including Samsung Galaxy smartphones, the second gate

driver circuit includes a second gate signal line connected to both the gate terminal of the second

switch transistor of a Nth row and the gate terminal of the third switch transistor of a (N+1)th row

for simultaneously connecting the gate terminal of the second switch transistor of the Nth row and

the gate terminal of the third switch transistor of the (N+1)th row. For example, as shown in the


                                                  31
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 32 of 75




annotated circuit diagram below, in the Samsung Galaxy smartphones, the second gate driver

circuit includes a second gate signal line connected to both the gate terminal of the second switch

transistor of a Nth row and the gate terminal of the third switch transistor of a (N+1)th row for

simultaneously connecting the gate terminal of the second switch transistor of the Nth row and the

gate terminal of the third switch transistor of the (N+1)th row:




        64.     In the Accused Products, including Samsung Galaxy smartphones, the third switch

transistor initially resets a gate terminal of the driving transistor by shorting the gate terminal of

the driving transistor and an initial reset voltage line. For example, as shown in the annotated

circuit diagram below, in the Samsung Galaxy smartphones, the third switch transistor initially

resets a gate terminal of the driving transistor by shorting the gate terminal of the driving transistor

and an initial reset voltage line:




                                                  32
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 33 of 75




        65.     In the Accused Products, including Samsung Galaxy smartphones, the first switch

transistor of the (N+1)th row is controlled in an OFF state by the first gate driver circuit when the

third switch transistor initially resets the gate terminal of the driving transistor. For example, as

shown in the annotated circuit diagram below, in the Samsung Galaxy smartphones, the first switch

transistor of the (N+1)th row is controlled in an OFF state by the first gate driver circuit when the

third switch transistor initially resets the gate terminal of the driving transistor:




                                                   33
sf-4194341
          Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 34 of 75




         66.   Upon information and belief, Samsung has been and is currently actively inducing

and encouraging infringement of the ’597 Patent. Samsung actively encourages its customers to

infringe at least claim 1 of the ’597 Patent by supplying Accused Products and by encouraging the

use of such Accused Products in a manner (e.g., operating the OLED displays) that would

necessarily lead to infringement of at least claim 1 of the ’597 Patent. These facts give rise to a

reasonable inference that Samsung knowingly induces its customers to infringe at least claim 1 of

the ’597 Patent directly, and that Samsung possesses a specific intent to cause such direct

infringement. Samsung has been aware of the ’597 Patent and of Samsung’s infringement and

Samsung’s customers’ infringement of the ’597 Patent, since at least on or about May 15, 2020,

when JOLED’s counsel sent Samsung a letter attaching a copy of the ’597 Patent and demanding

that Samsung abate such infringement by taking a license or otherwise.

         67.   Upon information and belief, Samsung had knowledge of the ’597 Patent before

JOLED’s counsel sent this letter to Samsung.

         68.   Samsung induces its customers to infringe by instructing its customers to turn on

and/or operate the OLED display in the Accused Products. For example, Samsung provides a user

manual            for           the           Samsung             Galaxy            S9+            at

https://images.samsung.com/is/content/samsung/p5/ca/support/mobile-devices/galaxy-s9-plus-

how-do-i-access-the-user-manual-on-my-samsung-galaxy-s9-plus/pdf/SM-G96X_UG_EN4.pdf.

The user manual specifically instructs Samsung’s customers to turn on the screen using the Home

button to activate the “Always on Display.”

         69.   Upon information and belief, Samsung has committed and continues to commit all

of the above acts of infringement despite Samsung’s lack of a good-faith belief that at least claim 1

of the ’597 Patent is not infringed, invalid, or unenforceable.




                                                 34
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 35 of 75




       70.     As a result of Samsung’s infringement of the ’597 Patent, JOLED has suffered

damages and will continue to suffer damages. JOLED has been in compliance with 35 U.S.C.

§ 287(a) since at least on or about May 15, 2020. Moreover, JOLED has not made, offered for

sale, or sold any articles patented under the ’597 Patent within the United States, nor imported any

articles patented under the ’597 Patent into the United States. JOLED is not aware of any articles

patented under the ’597 Patent that have been made, offered for sale, or sold within the United

States, or imported into the United States, by any person for or under JOLED.

       71.     Upon information and belief, Samsung’s infringement of the ’597 Patent has been

and continues to be willful and deliberate. Samsung’s pre-suit knowledge of the ’597 Patent and

pre-suit knowledge that Samsung’s actions and the actions of Samsung’s customers constitute

infringement is sufficient to support a reasonable inference that Samsung knew, or should have

known, that its subsequent actions posed an objective risk of infringement.

 COUNT III – INFRINGEMENT OF THE METHOD CLAIMS OF THE ’108 PATENT

       72.     JOLED hereby restates and re-alleges the allegations set forth in paragraphs 1 – 71

above and incorporates them by reference.

       73.     The Defendants have been and are now directly infringing, and/or inducing each

other and Samsung’s customers to infringe the ’108 Patent in this District and elsewhere in

violation of 35 U.S.C. § 271 at least by using, selling, and/or offering to sell within the United

States, and/or importing into the United States, Accused Products that practice the method claims

of the ’108 Patent, including at least claim 16.

       74.     Samsung has committed infringing acts without the permission, consent,

authorization, or license of JOLED.

       75.     Samsung’s infringement is literal, under the doctrine of equivalents, or both.



                                                   35
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 36 of 75




       76.      Upon information and belief, Samsung has directly infringed and continues to

infringe directly at least claim 16 of the method claims of the ’108 Patent through actions such as

testing and demonstrations of the Accused Products in the United States.

       77.      In addition to its own direct infringement, upon information and belief, Samsung

has been and is currently actively inducing and encouraging infringement of at least claim 16 of

the method claims of the ’108 Patent. Samsung’s customers have infringed, and continue to

infringe, at least claim 16 of the method claims of the ’108 Patent through their use of the Accused

Products. Samsung has been aware of the ’108 Patent and of Samsung’s infringement and

Samsung’s customers’ infringement of the ’108 Patent, since at least on or about May 15, 2020,

when JOLED’s counsel sent Samsung a letter attaching a copy of the ’108 Patent and demanding

that Samsung abate such infringement by taking a license or otherwise.

       78.      Upon information and belief, Samsung had knowledge of the ’108 Patent before

JOLED’s counsel sent this letter to Samsung.

       79.      Samsung actively encourages its customers to infringe at least claim 16 of the

method claims of the ’108 Patent by supplying Accused Products and by encouraging the use of

such Accused Products in a manner (e.g., turning on and/or operating OLED displays) that would

necessarily lead to the performance of the method steps described below. For example, Samsung’s

customers in the United States in accordance with Samsung’s instructions contained in its user

manuals, perform the claimed method and thereby directly infringe at least claim 16 of the method

claims of the ’108 Patent reciting such method. These facts give rise to a reasonable inference that

Samsung knowingly induces its customers to infringe at least claim 16 of the method claims of the

’108 Patent directly, and that Samsung possesses a specific intent to cause such direct

infringement.




                                                36
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 37 of 75




       80.       Samsung and its customers infringe at least claim 16 of the method claims of the

’108 Patent as set forth below.

       81.       Independent claim 16 of the ’108 Patent recites:

       A method of controlling an electroluminescent (EL) display apparatus, the EL display

apparatus comprising:

             •   a display screen including pixels arranged in a matrix, each of the pixels including

                 an EL device and a pixel circuit;

             •   a source signal line through which an analog image signal output from a source

                 driver circuit is transmitted; and

             •   a gate driver circuit which includes a first gate driver circuit and a second gate

                 driver circuit, first gate signal lines through which selection voltages and

                 non-selection voltages output from the first gate driver circuit are transmitted, and

                 second gate signal lines through which selection voltages and non-selection

                 voltages output from the second gate driver circuit are transmitted, the pixel circuit

                 of each of the pixels including:

             •   a driving transistor to supply a current to the EL device;

             •   a first switch transistor provided on a current path through which the current flows

                 from a power line through the driving transistor to the EL device;

             •   a second switch transistor to supply, to the driving transistor, the analog image

                 signal supplied from the source signal line; and

             •   a third switch transistor for initially resetting the pixel circuit before the second

                 switch transistor supplies, to the driving transistor, the analog image signal supplied

                 from the source signal line, a gate terminal of the first switch transistor is connected



                                                      37
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 38 of 75




                 to the first gate driver circuit, a gate terminal of the second switch transistor and a

                 gate terminal of the third switch transistor are connected to the second gate driver

                 circuit, the second gate driver circuit includes a second gate signal line connected

                 to both the gate terminal of the second switch transistor of a Nth pixel row and the

                 gate terminal of the third switch transistor of a (N+1)th pixel row for simultaneously

                 connecting the gate terminal of the second switch transistor of the Nth pixel row

                 and the gate terminal of the third switch transistor of the (N+1)th pixel row, the

                 method comprising:

             •   programming, by the second gate driver circuit and during a period, a first pixel of

                 the Nth pixel row with a voltage by applying an on-voltage to the second gate signal

                 line to turn on the second switch transistor of the first pixel;

             •   resetting, by the second gate driver circuit and during the period, a second pixel of

                 the (N+1)th pixel row by applying the on-voltage to the second gate signal line to

                 simultaneously turn on the third switch transistor of the second pixel; and

             •   controlling the first switch transistor of the (N+1)th pixel row in an OFF state by

                 the first gate driver circuit when the third switch transistor initially resets the pixel

                 circuit.

       82.       Samsung and its customers have performed and currently perform a method of

controlling an EL display apparatus through their use of the Accused Products, including Samsung

Galaxy smartphones, in the United States. For example, as shown in the photograph below,

Samsung Galaxy smartphones include a controllable EL display apparatus:




                                                    38
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 39 of 75




       83.     The Accused Products, including Samsung Galaxy smartphones, include an EL

display apparatus comprising: a display screen that includes pixels arranged in a matrix, each of

the pixels including an EL device and a pixel circuit. For example, as shown in the annotated

photograph below, Samsung Galaxy smartphones include a display screen that includes pixels

arranged in a matrix:




                                               39
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 40 of 75




       84.     For example, as shown in the photograph below, in the Samsung Galaxy

smartphones, each of the pixels includes an EL device and a pixel circuit:




       85.     The Accused Products, including Samsung Galaxy smartphones, include a source

signal line through which an analog image signal output from a source driver circuit is transmitted.

For example, as shown in the annotated photograph below, Samsung Galaxy smartphones include

a source signal line through which an analog image signal output from a source driver circuit is

transmitted:




                                                40
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 41 of 75




       86.     The Accused Products, including Samsung Galaxy smartphones, include a gate

driver circuit which includes a first gate driver circuit and a second gate driver circuit, first gate

signal lines through which selection voltages and non-selection voltages output from the first gate

driver circuit are transmitted, and second gate signal lines through which selection voltages and

non-selection voltages output from the second gate driver circuit are transmitted. For example, as

shown in the annotated photograph below, Samsung Galaxy smartphones include a gate driver

circuit which includes a first gate driver circuit and a second gate driver circuit:




For example, as shown in the annotated circuit diagram below, Samsung Galaxy smartphones

include first gate signal lines through which selection voltages and non-selection voltages output

from the first gate driver circuit are transmitted, and second gate signal lines through which

selection voltages and non-selection voltages output from the second gate driver circuit are

transmitted:




                                                  41
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 42 of 75




       87.     In the Accused Products, including Samsung Galaxy smartphones, the pixel circuit

of each of the pixels includes a driving transistor to supply a current to the EL device. For example,

as shown in the annotated circuit diagram below, in the Samsung Galaxy smartphones, the pixel

circuit of each of the pixels includes a driving transistor to supply a current to the EL device:




                                                 42
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 43 of 75




        88.     In the Accused Products, including Samsung Galaxy smartphones, the pixel circuit

of each of the pixels includes: a first switch transistor provided on a current path through which

the current is supplied by the driving transistor to the EL device; a second switch transistor to

supply, to the driving transistor, the analog image signal supplied from the source signal line; and

a third switch transistor for initially resetting the pixel circuit before the second switch transistor

supplies, to the driving transistor, the analog image signal supplied from the source signal line.

For example, as shown in the annotated circuit diagrams below, in the Samsung Galaxy

smartphones, the pixel circuit of each of the pixels includes: a first switch transistor provided on

a current path through which the current is supplied by the driving transistor to the EL device; a

second switch transistor to supply, to the driving transistor, the analog image signal supplied from

the source signal line; and a third switch transistor for initially resetting the pixel circuit before the




                                                   43
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 44 of 75




second switch transistor supplies, to the driving transistor, the analog image signal supplied from

the source signal line:




                                                44
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 45 of 75




       89.     The Accused Products, including Samsung Galaxy smartphones, include a gate

terminal of the first switch transistor connected to the first gate driver circuit, and a gate terminal

of the second switch transistor and a gate terminal of the third switch transistor connected to the

second gate driver circuit. For example, as shown in the annotated circuit diagram below, Samsung

Galaxy smartphones include a gate terminal of the first switch transistor connected to the first gate

driver circuit, and a gate terminal of the second switch transistor and a gate terminal of the third

switch transistor connected to the second gate driver circuit:




       90.     In the Accused Products, including Samsung Galaxy smartphones, the second gate

driver circuit includes a second gate signal line connected to both the gate terminal of the second

switch transistor of a Nth pixel row and the gate terminal of the third switch transistor of a (N+1)th

pixel row for simultaneously connecting the gate terminal of the second switch transistor of the

Nth pixel row and the gate terminal of the third switch transistor of the (N+1)th pixel row. For

example, as shown in the annotated circuit diagram below, in the Samsung Galaxy smartphones,


                                                  45
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 46 of 75




the second gate driver circuit includes a second gate signal line connected to both the gate terminal

of the second switch transistor of a Nth pixel row and the gate terminal of the third switch transistor

of a (N+1)th pixel row for simultaneously connecting the gate terminal of the second switch

transistor of the Nth pixel row and the gate terminal of the third switch transistor of the (N+1)th

pixel row:




       91.     Samsung and its customers have used and currently use the Accused Products in

the United States, including Samsung Galaxy smartphones, to perform a method comprising:

programming, by the second gate driver circuit and during a period, a first pixel of the Nth pixel

row with a voltage by applying an on-voltage to the second gate signal line to turn on the second

switch transistor of the first pixel; and resetting, by the second gate driver circuit and during the

period, a second pixel of the (N+1)th pixel row by applying the on-voltage to the second gate

signal line to simultaneously turn on the third switch transistor of the second pixel. For example,

as shown in the annotated circuit diagram below, the operation of the OLED display in the


                                                  46
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 47 of 75




Samsung Galaxy smartphones necessarily includes programming, by the second gate driver circuit

and during a period, a first pixel of the Nth pixel row with a voltage by applying an on-voltage to

the second gate signal line to turn on the second switch transistor of the first pixel; and resetting,

by the second gate driver circuit and during the period, a second pixel of the (N+1)th pixel row by

applying the on-voltage to the second gate signal line to simultaneously turn on the third switch

transistor of the second pixel:




       92.     Samsung and its customers have used and currently use the Accused Products in

the United States, including Samsung Galaxy smartphones, to perform a method comprising:

controlling the first switch transistor of the (N+1)th pixel row in an OFF state by the first gate

driver circuit when the third switch transistor initially resets the pixel circuit. For example, as

shown in the annotated circuit diagram below, the operation of the OLED display in the Samsung

Galaxy smartphones necessarily includes controlling the first switch transistor of the (N+1)th pixel




                                                 47
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 48 of 75




row in an OFF state by the first gate driver circuit when the third switch transistor initially resets

the pixel circuit:




        93.     Samsung induces its customers to perform each of the method steps described

above by instructing its customers to turn on and/or operate the OLED display in the Accused

Products. For example, Samsung provides a user manual for the Samsung Galaxy S9+ at

https://images.samsung.com/is/content/samsung/p5/ca/support/mobile-devices/galaxy-s9-plus-

how-do-i-access-the-user-manual-on-my-samsung-galaxy-s9-plus/pdf/SM-G96X_UG_EN4.pdf.

The user manual specifically instructs Samsung’s customers to turn on the screen using the Home

button to activate the “Always on Display” as shown below:




                                                 48
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 49 of 75




       94.     Upon information and belief, Samsung has committed and continues to commit all

of the above acts of infringement despite Samsung’s lack of a good-faith belief that at least

claim 16 of the method claims of the ’108 Patent is not infringed, invalid, or unenforceable.

       95.     As a result of Samsung’s infringement of the ’108 Patent, JOLED has suffered

damages and will continue to suffer damages. JOLED has been and is in compliance with

35 U.S.C. § 287(a) because there is no obligation to mark products performing a method.



                                                49
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 50 of 75




Moreover, JOLED has not made, offered for sale, or sold any articles patented under the

’108 Patent within the United States, nor imported any articles patented under the ’108 Patent into

the United States. JOLED is not aware of any articles patented under the ’108 Patent that have

been made, offered for sale, or sold within the United States, or imported into the United States,

by any person for or under JOLED.

       96.     Upon information and belief, Samsung’s infringement of the ’108 Patent has been

and continues to be willful and deliberate. Samsung’s pre-suit knowledge of the ’108 Patent and

pre-suit knowledge that Samsung’s actions and the actions of Samsung’s customers constitute

infringement is sufficient to support a reasonable inference that Samsung knew, or should have

known, that its subsequent actions posed an objective risk of infringement.

                   COUNT IV – INFRINGEMENT OF THE ’336 PATENT

       97.     JOLED hereby restates and re-alleges the allegations set forth in paragraphs 1 – 96

above and incorporates them by reference.

       98.     The Defendants have been and are now directly infringing and/or inducing each

other and Samsung’s customers to infringe the ’336 Patent in this District and elsewhere in

violation of 35 U.S.C. § 271 at least by using, selling, and/or offering to sell within the United

States, and/or importing into the United States, Accused Products that practice at least claim 1 of

the ’336 Patent.

       99.     Samsung has committed infringing acts without the permission, consent,

authorization, or license of JOLED.

       100.    Samsung’s infringement is literal, under the doctrine of equivalents, or both.

       101.    Samsung infringes at least claim 1 of the ’336 Patent as set forth below.

       102.    Independent claim 1 of the ’336 Patent recites:



                                                50
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 51 of 75




   An electroluminescent (EL) display apparatus, comprising:

   •   a display screen including a plurality of gate signal lines which is arranged to intersect a

       plurality of source signal lines, and a pixel provided with an EL device corresponding to

       each intersection of the plurality of gate signal lines and the plurality of source signal lines;

   •   a driving transistor provided for each pixel to supply a current to the EL device;

   •   a first switch transistor provided for each pixel on a current path through which the current

       is supplied by the driving transistor to the EL device; and

   •   a gate driver circuit connected to the plurality of gate signal lines, wherein the gate driver

       circuit is configured to turn the first switch transistor on and off to simultaneously generate

       a plurality of band-shaped non-display regions and a plurality of band-shaped display

       regions on the display screen and to move the plurality of band-shaped non-display regions

       and the plurality of band-shaped display regions relative to the display screen, the plurality

       of band-shaped non-display regions being spaced apart on the display screen with one of

       the plurality of band-shaped display regions being between a pair of the plurality of

       band-shaped non-display regions, and the plurality of band-shaped display regions being

       spaced apart on the display screen with one of the plurality of band-shaped non-display

       regions being between a pair of the plurality of band-shaped display regions, and the gate

       driver circuit is configured to change a ratio of an area of the plurality of band-shaped

       non-display regions on the display screen to an area of the plurality of band-shaped display

       regions on the display screen depending on at least one of a brightness adjustment, a type

       of image data, or whether a display image is a motion image or a still image.

       103.    The Accused Products, including Samsung Galaxy smartphones, include an EL

display apparatus, comprising: a display screen which includes a plurality of gate signal lines




                                                  51
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 52 of 75




which is arranged to intersect a plurality of source signal lines, and a pixel provided with an EL

device corresponding to each intersection of the plurality of gate signal lines and the plurality of

source signal lines.     For example, as shown in the photograph below, Samsung Galaxy

smartphones include an EL display apparatus:




       104.    For example, as shown in the annotated photographs below, Samsung Galaxy

smartphones include a display screen that includes a plurality of gate signal lines which is arranged

to intersect a plurality of source signal lines, and a pixel provided with an EL device corresponding

to each intersection of the plurality of gate signal lines and the plurality of source signal lines:




                                                  52
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 53 of 75




       105.    The Accused Products, including Samsung Galaxy smartphones, include a driving

transistor provided for each pixel to supply a current to the EL device. For example, as shown in

the annotated circuit diagram below, Samsung Galaxy smartphones include a driving transistor

provided for each pixel to supply a current to the EL device:




                                                53
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 54 of 75




       106.    The Accused Products, including Samsung Galaxy smartphones, include a first

switch transistor provided for each pixel on a current path through which the current is supplied

by the driving transistor to the EL device. For example, as shown in the annotated circuit diagram

below, Samsung Galaxy smartphones include a first switch transistor provided for each pixel on a

current path through which the current is supplied by the driving transistor to the EL device:




       107.    The Accused Products, including Samsung Galaxy smartphones, include a gate

driver circuit connected to the plurality of gate signal lines, wherein the gate driver circuit is

configured to turn the first switch transistor on and off to generate simultaneously a plurality of

band-shaped non-display regions and a plurality of band-shaped display regions on the display

screen and to move the plurality of band-shaped non-display regions and the plurality of

band-shaped display regions relative to the display screen, the plurality of band-shaped




                                                54
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 55 of 75




non-display regions being spaced apart on the display screen with one of the plurality of

band-shaped display regions being between a pair of the plurality of band-shaped non-display

regions, and the plurality of band-shaped display regions being spaced apart on the display screen

with one of the plurality of band-shaped non-display regions being between a pair of the plurality

of band-shaped display regions. For example, as shown in the annotated photograph below,

Samsung Galaxy smartphones include a gate driver circuit connected to the plurality of gate signal

lines:




For example, as shown in the annotated circuit diagram and photograph below, Samsung Galaxy

smartphones include a gate driver circuit wherein the gate driver circuit is configured to turn the

first switch transistor on and off to generate simultaneously a plurality of band-shaped non-display

regions and a plurality of band-shaped display regions on the display screen and to move the

plurality of band-shaped non-display regions and the plurality of band-shaped display regions

relative to the display screen, the plurality of band-shaped non-display regions being spaced apart

on the display screen with one of the plurality of band-shaped display regions being between a pair

of the plurality of band-shaped non-display regions, and the plurality of band-shaped display




                                                55
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 56 of 75




regions being spaced apart on the display screen with one of the plurality of band-shaped

non-display regions being between a pair of the plurality of band-shaped display regions:




                                               56
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 57 of 75




       108.    In the Accused Products, including Samsung Galaxy smartphones, the gate driver

circuit is configured to change a ratio of an area of the plurality of band-shaped non-display regions

on the display screen to an area of the plurality of band-shaped display regions on the display

screen depending on at least one of a brightness adjustment, a type of image data, or whether a

display image is a motion image or a still image. For example, as shown in the annotated

photographs below, in the Samsung Galaxy smartphones, the gate driver circuit is configured to

change a ratio of an area of the plurality of band-shaped non-display regions on the display screen

to an area of the plurality of band-shaped display regions on the display screen depending on at

least one of a brightness adjustment, a type of image data, or whether a display image is a motion

image or a still image:




                                                 57
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 58 of 75




       109.    Upon information and belief, Samsung has been and is currently actively inducing

and encouraging infringement of the ’336 Patent. Samsung actively encourages its customers to

infringe at least claim 1 of the ’336 Patent by supplying Accused Products and by encouraging the

use of such Accused Products in a manner (e.g., operating the display with auto brightness

activated or manually adjusting the brightness) that would necessarily lead to infringement of at

least claim 1 of the ’336 Patent. These facts give rise to a reasonable inference that Samsung

knowingly induces its customers to infringe at least claim 1 of the ’336 Patent directly, and that

Samsung possesses a specific intent to cause such direct infringement. Samsung has been aware

of the ’336 Patent and of Samsung’s infringement and Samsung’s customers’ infringement of the

’336 Patent, since at least on or about May 15, 2020, when JOLED’s counsel sent Samsung a letter

attaching a copy of the ’336 Patent and demanding that Samsung abate such infringement by taking

a license or otherwise.




                                               58
sf-4194341
          Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 59 of 75




         110.   Upon information and belief, Samsung had knowledge of the ’336 Patent before

JOLED’s counsel sent this letter to Samsung.

         111.   Samsung induces its customers to infringe by instructing its customers to turn on

and/or operate the OLED display in the Accused Products. For example, Samsung provides a user

manual            for           the           Samsung             Galaxy            S9+            at

https://images.samsung.com/is/content/samsung/p5/ca/support/mobile-devices/galaxy-s9-plus-

how-do-i-access-the-user-manual-on-my-samsung-galaxy-s9-plus/pdf/SM-G96X_UG_EN4.pdf.

The user manual specifically instructs Samsung’s customers to turn on the screen using the Home

button to activate the “Always on Display.” Additionally, Samsung instructs its customers how to

“Enable Auto Brightness on Samsung devices” and states that “Auto Brightness is enabled by

default.” 3

         112.   Upon information and belief, Samsung has committed and continues to commit all

of the above acts of infringement despite Samsung’s lack of a good-faith belief that at least claim 1

of the ’336 Patent is not infringed, invalid, or unenforceable.

         113.   As a result of Samsung’s infringement of the ’336 Patent, JOLED has suffered

damages and will continue to suffer damages. JOLED has been in compliance with 35 U.S.C.

§ 287(a) since at least on or about May 15, 2020. Moreover, JOLED has not made, offered for

sale, or sold any articles patented under the ’336 Patent within the United States, nor imported any

articles patented under the ’336 Patent into the United States. JOLED is not aware of any articles

patented under the ’336 Patent that have been made, offered for sale, or sold within the United

States, or imported into the United States, by any person for or under JOLED.




3
    https://www.samsung.com/au/support/mobile-devices/how-do-i-enable-auto-brightness/


                                                 59
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 60 of 75




       114.    Upon information and belief, Samsung’s infringement of the ’336 Patent has been

and continues to be willful and deliberate. Samsung’s pre-suit knowledge of the ’336 Patent and

pre-suit knowledge that Samsung’s actions and the actions of Samsung’s customers constitute

infringement is sufficient to support a reasonable inference that Samsung knew, or should have

known, that its subsequent actions posed an objective risk of infringement.

                   COUNT V – INFRINGEMENT OF THE ’992 PATENT

       115.    JOLED      hereby     restates    and    re-alleges   the   allegations   set   forth   in

paragraphs 1 – 114 above and incorporates them by reference.

       116.    The Defendants have been and are now directly infringing and/or inducing each

other and Samsung’s customers to infringe the ’992 Patent in this District and elsewhere in

violation of 35 U.S.C. § 271 at least by using, selling, and/or offering to sell within the United

States, and/or importing into the United States, Accused Products that practice at least claim 1 of

the ’992 Patent.

       117.    Samsung has committed infringing acts without the permission, consent,

authorization, or license of JOLED.

       118.    Samsung’s infringement is literal, under the doctrine of equivalents, or both.

       119.    Samsung infringes at least claim 1 of the ’992 Patent as set forth below.

       120.    Independent claim 1 of the ’992 Patent recites:

   An electroluminescent (EL) display apparatus, comprising:

   •   a display screen including:

   •   a plurality of first gate signal lines;

   •   a plurality of second gate signal lines;

   •   a plurality of source signal lines; and



                                                   60
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 61 of 75




   •   a plurality of pixels arranged in a matrix, each pixel corresponding to an intersection of the

       plurality of first gate signal lines and the plurality of source signal lines; and

   •   a gate driver circuit including a first gate driver circuit connected to the plurality of first

       gate signal lines and a second gate driver circuit connected to the plurality of second gate

       signal lines, wherein each pixel includes:

   •   an EL device including an anode terminal and a cathode terminal;

   •   a driving transistor to flow a current to the EL device;

   •   a first switch transistor provided on a current path through which the current flows from a

       power line through the driving transistor to the EL device, the first switch transistor being

       controlled by the first gate driver circuit;

   •   a second switch transistor to supply, to the driving transistor, an image signal supplied from

       one of the plurality of source signal lines; and

   •   a third switch transistor provided between the anode terminal of the EL device and a

       voltage line, the third switch transistor being controlled by the second gate driver circuit,

       the voltage line being configured to supply a reverse bias voltage for reverse biasing the

       anode terminal of the EL device, the first switch transistor is configured to be controlled in

       an OFF state by the first gate driver circuit, when the second gate driver circuit controls

       the third switch transistor in a state for reverse biasing the anode terminal of the EL device,

       and the first gate driver circuit is configured to turn the first switch transistor from an ON

       state to the OFF state, and, after a lapse of time, the second gate driver circuit is configured

       to turn the third switch transistor from an OFF state to an ON state for reverse biasing the

       anode terminal of the EL device.




                                                  61
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 62 of 75




       121.    The Accused Products, including Samsung Galaxy smartphones, include an EL

display apparatus comprising a display screen. For example, as shown in the photograph below,

Samsung Galaxy smartphones include an EL display apparatus comprising a display screen:




       122.    In the Accused Products, including Samsung Galaxy smartphones, the display

screen includes: a plurality of first gate signal lines; a plurality of second gate signal lines; and a

plurality of source signal lines. For example, as shown in the annotated photograph below, in the

Samsung Galaxy smartphones, the display screen includes: a plurality of first gate signal lines; a

plurality of second gate signal lines; and a plurality of source signal lines:




                                                  62
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 63 of 75




        123.    The Accused Products, including Samsung Galaxy smartphones, include a plurality

of pixels arranged in a matrix, each pixel corresponding to an intersection of the plurality of first

gate signal lines and the plurality of source signal lines. For example, as shown in the annotated

photograph below, Samsung Galaxy smartphones include a plurality of pixels arranged in a matrix,

each pixel corresponding to an intersection of the plurality of first gate signal lines and the plurality

of source signal lines:




                                                   63
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 64 of 75




        124.    The Accused Products, including Samsung Galaxy smartphones, include a gate

driver circuit that includes a first gate driver circuit connected to the plurality of first gate signal

lines and a second gate driver circuit connected to the plurality of second gate signal lines. For

example, as shown in the annotated photograph and circuit diagrams below, Samsung Galaxy

smartphones include a gate driver circuit that includes a first gate driver circuit connected to the

plurality of first gate signal lines and a second gate driver circuit connected to the plurality of

second gate signal lines:




                                                  64
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 65 of 75




                                       65
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 66 of 75




       125.    The Accused Products, including Samsung Galaxy smartphones, include a display

screen wherein each pixel includes: an EL device which includes an anode terminal and a cathode

terminal; a driving transistor to flow a current to the EL device; a first switch transistor provided

on a current path through which the current flows from a power line through the driving transistor

to the EL device, the first switch transistor being controlled by the first gate driver circuit; and a

second switch transistor to supply, to the driving transistor, an image signal supplied from one of

the plurality of source signal lines. For example, as shown in the annotated circuit diagram below,

Samsung Galaxy smartphones, include a display screen wherein each pixel includes: an EL device

which includes an anode terminal and a cathode terminal; a driving transistor to flow a current to

the EL device; a first switch transistor provided on a current path through which the current flows

from a power line through the driving transistor to the EL device, the first switch transistor being




                                                 66
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 67 of 75




controlled by the first gate driver circuit; and a second switch transistor to supply, to the driving

transistor, an image signal supplied from one of the plurality of source signal lines:




       126.    The Accused Products, including Samsung Galaxy smartphones, include a display

screen wherein each pixel includes: a third switch transistor provided between the anode terminal

of the EL device and a voltage line, the third switch transistor being controlled by the second gate

driver circuit, the voltage line being configured to supply a reverse bias voltage for reverse biasing

the anode terminal of the EL device. For example, as shown in the annotated circuit diagrams

below, Samsung Galaxy smartphones, include a display screen wherein each pixel includes: a

third switch transistor provided between the anode terminal of the EL device and a voltage line,

the third switch transistor being controlled by the second gate driver circuit, the voltage line being

configured to supply a reverse bias voltage for reverse biasing the anode terminal of the EL device:




                                                 67
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 68 of 75




                                       68
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 69 of 75




       127.    The Accused Products, including Samsung Galaxy smartphones, include a display

screen wherein each pixel includes: the first switch transistor configured to be controlled in an

OFF state by the first gate driver circuit, when the second gate driver circuit controls the third

switch transistor in a state for reverse biasing the anode terminal of the EL device. For example,

as shown in the annotated circuit diagrams below, Samsung Galaxy smartphones, include a display

screen wherein each pixel includes: the first switch transistor configured to be controlled in an

OFF state by the first gate driver circuit, when the second gate driver circuit controls the third

switch transistor in a state for reverse biasing the anode terminal of the EL device:




                                                 69
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 70 of 75




       128.    The Accused Products, including Samsung Galaxy smartphones, include a display

screen wherein each pixel includes: the first gate driver circuit configured to turn the first switch

transistor from an ON state to the OFF state, and, after a lapse of time, the second gate driver

circuit configured to turn the third switch transistor from an OFF state to an ON state for reverse

biasing the anode terminal of the EL device. For example, as shown in the annotated circuit

diagrams below, Samsung Galaxy smartphones, include the first gate driver circuit configured to

turn the first switch transistor from an ON state to the OFF state, and, after a lapse of time, the

second gate driver circuit configured to turn the third switch transistor from an OFF state to an ON

state for reverse biasing the anode terminal of the EL device:




                                                 70
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 71 of 75




       129.   Upon information and belief, Samsung has been and is currently actively inducing

and encouraging infringement of the ’992 Patent. Samsung actively encourages its customers to



                                             71
sf-4194341
          Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 72 of 75




infringe at least claim 1 of the ’992 Patent by supplying Accused Products and by encouraging the

use of such Accused Products in a manner (e.g., operating the OLED display) that would

necessarily lead to infringement of at least claim 1 of the ’992 Patent. These facts give rise to a

reasonable inference that Samsung knowingly induces its customers to infringe at least claim 1 of

the ’992 Patent directly, and that Samsung possesses a specific intent to cause such direct

infringement. Samsung has been aware of the ’992 Patent and of Samsung’s infringement and

Samsung’s customers’ infringement of the ’992 Patent, since at least on or about May 15, 2020,

when JOLED’s counsel sent Samsung a letter attaching a copy of the ’992 Patent and demanding

that Samsung abate such infringement by taking a license or otherwise.

         130.   Upon information and belief, Samsung had knowledge of the ’992 Patent before

JOLED’s counsel sent this letter to Samsung.

         131.   Samsung induces its customers to infringe by instructing its customers to turn on

and/or operate the OLED display in the Accused Products. For example, Samsung provides a user

manual            for           the           Samsung             Galaxy            S9+            at

https://images.samsung.com/is/content/samsung/p5/ca/support/mobile-devices/galaxy-s9-plus-

how-do-i-access-the-user-manual-on-my-samsung-galaxy-s9-plus/pdf/SM-G96X_UG_EN4.pdf.

The user manual specifically instructs Samsung’s customers to turn on the screen using the Home

button to activate the “Always on Display.”

         132.   Upon information and belief, Samsung has committed and continues to commit all

of the above acts of infringement despite Samsung’s lack of a good-faith belief that at least claim 1

of the ’992 Patent is not infringed, invalid, or unenforceable.

         133.   As a result of Samsung’s infringement of the ’992 Patent, JOLED has suffered

damages and will continue to suffer damages. JOLED has been in compliance with 35 U.S.C.




                                                 72
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 73 of 75




§ 287(a) since at least on or about May 15, 2020. Moreover, JOLED has not made, offered for

sale, or sold any articles patented under the ’992 Patent within the United States, nor imported any

articles patented under the ’992 Patent into the United States. JOLED is not aware of any articles

patented under the ’992 Patent that have been made, offered for sale, or sold within the United

States, or imported into the United States, by any person for or under JOLED.

       134.     Upon information and belief, Samsung’s infringement of the ’992 Patent has been

and continues to be willful and deliberate. Samsung’s pre-suit knowledge of the ’992 Patent and

pre-suit knowledge that Samsung’s actions and the actions of its customers constitute infringement

is sufficient to support a reasonable inference that Samsung knew, or should have known, that its

subsequent actions posed an objective risk of infringement.

                                    PRAYER FOR RELIEF

       WHEREFORE, JOLED respectfully requests that the Court enter judgment in favor of

JOLED and prays that the Court grant the following relief to JOLED:

             A. A judgment that each of the Defendants has infringed method claim 13 of the

’130 Patent;

             B. A judgment that each of the Defendants has infringed at least claim 1 of the

’597 Patent;

             C. A judgment that each of the Defendants has infringed at least claim 16 of the

method claims of the ’108 Patent;

             D. A judgment that each of the Defendants has infringed at least claim 1 of the

’336 Patent;

             E. A judgment that each of the Defendants has infringed at least claim 1 of the

’992 Patent;




                                                73
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 74 of 75




             F. An award of damages adequate to compensate for Samsung’s infringement of the

Asserted Patents, including all pre-judgment and post-judgment interest at the maximum rate

permitted by law;

             G. An accounting for infringing sales not presented at trial and an award of additional

damages for any such infringing sales;

             H. An award of trebled damages under 35 U.S.C. § 284;

             I. A declaration that this case is exceptional under 35 U.S.C. § 285;

             J. An award of JOLED’s costs and attorneys’ fees under 35 U.S.C. § 285; and

             K. Any other legal or equitable remedy to which JOLED may be entitled.

                                         JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rule of Civil Procedure, JOLED hereby demands

trial by jury on all issues raised by the complaint.




                                                  74
sf-4194341
         Case 6:20-cv-00559-ADA Document 1 Filed 06/22/20 Page 75 of 75




 Dated: June 22, 2020                Respectfully submitted,

                                     Vincent J. Belusko (pro hac vice pending)
                                     California State Bar No. 100282
                                     David L. Fehrman (pro hac vice pending)
                                     California State Bar No. 87400
                                     Dylan J. Raife (pro hac vice pending)
                                     California State Bar No. 288346
                                     Morrison & Foerster LLP
                                     707 Wilshire Boulevard, Suite 6000
                                     Los Angeles, CA 90017-3543
                                     213-892-5200
                                     213-892-5454 (Fax)
                                     vbelusko@mofo.com
                                     dfehrman@mofo.com
                                     draife@mofo.com

                                     Richard D. Milvenan
                                     Texas State Bar No. 14171800
                                     McGinnis Lochridge LLP
                                     600 Congress Avenue, Suite 2100
                                     Austin, TX 78701-2986
                                     512-495-6000
                                     512-495-6093 (Fax)
                                     rmilvenan@mcginnislaw.com

                                     A. Max Olson (pro hac vice pending)
                                     California State Bar No. 155510
                                     Morrison & Foerster LLP
                                     Shin-Marunouchi Building, 29th Floor
                                     5-1 Marunouchi 1-chome
                                     Chiyoda-ku, Tokyo 100-6529
                                     Japan
                                     +81-3-3214-6522
                                     +81-3-3214-6512 (Fax)
                                     aolson@mofo.com


                                     By:    /s/Richard D. Milvenan

                                            Attorneys for Plaintiff




                                       75
sf-4194341
